Gkegoky, O. J.
I concur in the opinion of the majority, for the reason that I do not think, in any phase of the case presented by the record, that the widow of Allen May, deceased, has the right to redeem. But I do not wish to be understood as holding, where a husband purchases land, during marriage, and at the time of the purchase mortgages it to secure the purchase-money, and there is a foreclosure and sale during the lifetime of the husband, in a proceeding to which the wife is not a party, that she cannot, under any circumstances, redeem.
"Where the mortgage premises are not more than sufficient to pay the mortgage debt, the wife has no interest whatever to protect; and, in such a case, she is not a necessary party in the suit to foreclose; but if the mortgage *538premises are worth more than the ' debt, then, in my judgment, she has an interest to protect, and is a necessary party. This must be determined by the value of the property at the time of the foreclosure, and not its value at the time she offers to redeem.
T. A. Hendricks, O. B. Hord, and A. W. Hendricks, for appellant.
A. (x. Porter, B. Harrison, W. P. Pishback, L. Barbour, and <7. P. Jacobs, for appellee.
When the wife is not a party to the record, the amount for which the mortgage premises sold at the sheriff’s sale cannot conclude her. She is not presumed to have any notice of the proceeding, and not having had an opportunity to protect her rights, the record cannot estop her.
It may be said that there is no authority for this position; I answer, that there are hut three states having this statutory provision, New York, Illinois, and Indiana. The courts in New York hold that the wife is a-necessary party in the suit to foreclose. Illinois, as I understand the ruling of her Supreme Court, holds otherwise.
This, I think, leaves the matter open. The conclusion to which I have arrived will promote the ends of justice, and meets all the difficulties arising from a different ruling.